IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


RICHARD A. SMITH,                        : No. 158 EM 2014
                                         :
                      Petitioner         :
                                         :
                                         :
                v.                       :
                                         :
                                         :
PHILADELPHIA COUNTY COURT OF             :
COMMON PLEAS,                            :
                                         :
                      Respondent         :


                                      ORDER


PER CURIAM
       AND NOW, this 21st day of November, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The court of

common pleas is DIRECTED to adjudicate Petitioner’s pending filing within 90 days of

this order. .